Citation Nr: 1641507	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  13-06 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether a February 2010 VA Form 9 was timely filed.

2.  Entitlement to an effective date earlier than March 4, 2012, for the grant of separate compensable evaluations for residuals of diabetes mellitus (DM).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

F. Yankey Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, Salt Lake City, Utah and Oakland, California.  Jurisdiction of the appeal now resides with the Oakland RO.

Since the final adjudication of this case, the Veteran has submitted additional evidence in support of his claims.  No subsequent supplemental statement of the case was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. §§ 20.800, 20.1304(c) (2015). 


FINDINGS OF FACT

1.  In a November 2007 rating decision, the RO denied entitlement to a higher level of SMC; the Veteran disagreed with this decision and a statement of the case (SOC) was issued on November 2, 2009.

2.  A substantive appeal was not received within 60 days of notification of the November 2, 2009 statement of the case; while a VA Form 9 (substantive appeal) dated December 15, 2009 is of record, the VA date stamp indicates this form was not received by VA until February 17, 2010, well after the period for perfecting the appeal ended.  

3.  A factually ascertainable increase in the Veteran's DM or its residuals is not shown during the one-year period preceding the receipt of the Veteran's claim on March 4, 2012.



CONCLUSIONS OF LAW

1.  A timely substantive appeal regarding the November 2007 rating decision and the November 2009 statement of the case was not received and that rating decision is final.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.300 to 20.306, 20.1103 (2015).

2.  The criteria for an effective date prior to March 4, 2012, for the grant of separate compensable evaluations for residuals of DM have not been met.  38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of VA Form 9

Per VA regulation and as applicable to this case, a substantive appeal consists of a properly completed VA Form 9 "Appeal to Board of Veterans' Appeals" or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  

A November 2007 rating decision denied entitlement to a higher level of SMC.  The Veteran was notified of this decision by a letter dated December 4, 2007.  The Veteran filed a timely Notice of Disagreement (NOD) in January 2008, and was subsequently issued a SOC on November 2, 2009.  The next submission from the Veteran, which included a VA Form 9, was date stamped as received by VA on February 17, 2010, which was after the filing deadline for perfecting the appeal had passed.  See 38 C.F.R. § 20.302.  When, as here, a postmark is not of record, the postmark will be presumed to be 5 days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305.  In this case, applying the "mailbox" rule noted above, the Form 9 was still not timely.  

The Veteran has reported that he did not submit his VA Form 9 to VA, but rather to his representative, and that his representative submitted the Form 9 to VA prior to the 60-day deadline.  The representative has submitted a sworn statement, indicating that he personally mailed the Veteran's appeal from the Solano County Veterans Service Office in Vallejo, California, to the VA Regional Office in Oakland, California, in December 2009, "well within the time limit to submit an appeal."  He stated further that the Form 9 was not date stamped by the Regional Office for over two months after it was received.  See April 2010 statement from Veteran's representative.  The Veteran's representative has provided no evidence of such mailing.  Furthermore, there is no evidence to show that the Form 9 was received by the Oakland RO prior to February 17, 2010 and not date stamped until that date.

The Veteran and his representative essentially contend that the Form 9 was mishandled by the United States Post Office or VA.  There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  The Board finds that the contentions of the Veteran and his representative alone are not sufficient to rebut the presumption of regularity as to the handling of the VA Form 9 by the Post Office and VA.  As such, the Board finds that the VA Form 9 was not received by VA until February 2010.  

The record does reflect that the Veteran's substantive appeal was dated December 15, 2009, but was not time-stamped as received by the VA until February 17, 2010.  No written document that could constitute a VA Form 9 was received within 60 days of the date on which the November 2, 2009 SOC was sent to the Veteran, or within the remainder of the one-year period from the date of the December 4, 2007 letter notifying him of the rating decision.  Based on this evidence, the Board finds that the Veteran's February 2010 VA Form 9 was not timely filed.  As such, the November 2007 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Effective Date for Grant of Separate Compensable Evaluations for Residuals of DM

The general rule with respect to the effective date for an award of increased compensation is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the 1-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within 1 year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
In all other cases, the regulations provide that the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In determining when a claim for increase was received, the Board notes that a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2015). 

Relative to this claim, any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a) (2014).  If a formal claim has not been filed, an application form will be forwarded to the claimant and if received within 1 year form the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155(c) (2014).  VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal- for increased benefits and is requested to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196 (1992). 

Relative to this claim, under 38 C.F.R. § 3.157(b) (2014), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  The date of the VA outpatient or hospital examination will be accepted as the date of claim.  Id.  

When the evidence is from a private physician, the date of receipt of such evidence will be accepted when the evidence furnished by or on behalf of the claimant is within the competence of the physician and shows the reasonable possibility of entitlement to benefits.  Id. at (b)(2).

The Veteran contends that he should be granted an effective dater earlier than March 4, 2012, for the grant of separate evaluations for his residuals of DM, including nephropathy, retinopathy, peripheral neuropathy of extremities, autonomic neuropathy with fecal incontinence, hypoglycemic seizures, erectile dysfunction, hypertension, eczema, anemia, and depression.  He contends that the decision of October 31, 2013 is an accurate representation of the individual ratings of his disabilities that should have been assigned in the October 2003 rating decision that initially granted service connection for DM, and that the ratings should have been effective from May 15, 2002.  See January 2016 VA Form 646.

In an October 2006 rating decision, the RO assigned a single 100 percent evaluation for "insulin dependent diabetes mellitus, type II, with nephropathy, retinopathy, peripheral neuropathy of extremities, autonomic neuropathy with fecal incontinence, hypoglycemic seizures, erectile dysfunction, hypertension, eczema, anemia, and depression" (under the criteria used to evaluate diabetes mellitus), effective May 15, 2002.  The RO noted that all complications, including the compensable complications of the Veteran's DM, were being included with his evaluation of DM, as these complications were used as part of the criteria to support a 100 percent evaluation.  Diagnostic Code 7913 for diabetes mellitus provides that compensable complications of diabetes are evaluated separately unless they are part of the criteria to support a 100 percent rating, while noncompensable evaluations are part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The Veteran did not meet the criteria for a 100 percent evaluation for DM without including the compensable complications with the evaluation of his DM.  Had the compensable complications of his DM not been used as part of the criteria to support a 100 percent evaluation for his DM, he would not have been entitled to a single 100 percent evaluation for DM or any of the other complications of his DM.  The Veteran did not file an appeal and the decision became final. 

In April 2012, the Veteran filed a claim for service connection for a heart condition, as secondary to his service connected DM.  Private treatment records show that he was hospitalized on March 4, 2012 for a myocardial infarction with permanent pacemaker placement, which was found to be a residual/complication of his DM.  

The RO appears to have interpreted the private treatment records dated March 4, 2012 as a claim for an increased rating for the service-connected insulin dependent DM, with nephropathy, retinopathy, peripheral neuropathy of extremities, autonomic neuropathy with fecal incontinence, hypoglycemic seizures, erectile dysfunction, hypertension, eczema, anemia and depression.  

Following the October 2006 unappealed rating decision, there was no communication or action by the Veteran expressing intent to file a claim for increase prior to March 4, 2012.  Prior to March 4, 2012, the Veteran was receiving treatment for his DM and residuals.  However, a report of examination or hospitalization must indicate that the service-connected disability worsened since the last time it was evaluated to be considered an informal claim.  See Massie v. Shinseki, 25 Vet. App. 123, 134 (2011); aff'd Massie v. Shinseki, 724 F.3d 1325 (Fed. Cir. 2013).  In the instant case, no treatment records prior to March 4, 2012 can constitute an informal claim under 38 C.F.R. § 3.157 (2014) as none show that his DM or associated residuals had worsened.   

Having determined that the date of claim is no earlier than March 4, 2012, the Board must consider when a factually ascertainable increase in disability was shown.

In response to this informal claim, the Veteran was afforded a VA examination in September 2013, to evaluate his disabilities.  Findings from the September 2013 examination showed that the Veteran met the criteria for a 100 percent evaluation for DM, without including any compensable complications of diabetes.  Specifically, it was noted that his DM was managed by a restricted diet and he was prescribed more than one injection of insulin per day.  He was also noted to have a regulation of activities; he visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions weekly; he had one episode of ketoacidosis requiring hospitalization over the previous 12 months; he had three or more episodes of hypoglycemia requiring hospitalization over the previous 12 months; he had unintentional weight loss attributable to diabetes; and he had progressive loss of strength, attributable to diabetes.  Results from the September 2013 examination also showed that many of the associated complications of the Veteran's DM had also increased in severity.

Accordingly, in An October 2013 rating decision, the RO granted service connection for DM with insulin pump, erectile dysfunction, seizure-like activity related to hypoglycemia, history of cerebral hemorrhage, and eczema, with a 100 percent rating, effective March 4, 2012; service connection for major depression disorder (with post-traumatic stress disorder), with a separate 100 percent evaluation; and separate compensable evaluations for the residuals of his DM, effective March 4, 2012, the date of the informal claim for an increased rating. 

The evidence of record, including VA and private treatment records, does not show that there was a factually ascertainable increase in severity for the Veteran's DM or any of the associated residuals within the one-year period prior to the March 4, 2012 informal claim.  Thus, an effective date earlier than March 4, 2012 is not warranted for the separate compensable ratings for the residuals of the Veteran's DM.  In this case, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.


ORDER

The February 2010 VA Form 9 was not timely filed.

An effective date earlier than March 4, 2012 for the grant of separate compensable evaluations for the residuals of DM is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


